 1                              UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 HAROLD EDWARDS,                                      Case No.: 2:19-cv-00883-APG-NJK

 4                          Petitioner,                 ORDER
             v.
 5

 6 STATE OF NEVADA, et al.,

 7                          Respondents.

 8         Petitioner Harold Edwards, a Nevada prisoner, has submitted a handwritten pleading

 9 styled as a petition for writ of habeas corpus under 28 U.S.C. § 2254. ECF No. 1-1. Edwards has

10 failed to file an application to proceed in forma pauperis or pay the filing fee. Accordingly, this

11 matter has not been properly commenced. See 28 U.S.C. § 1915(a)(2) and Local Rules LSR 1-1,

12 1-2. In addition, as a pro se litigant, Edwards is required to file his petition for writ of habeas

13 corpus on the form provided by this court. See Local Rules LSR 3-1.

14         Thus, the present action will be dismissed without prejudice to the filing of a habeas

15 petition under 28 U.S.C. § 2254 on the form required by this court in a new action with either the

16 $5.00 filing fee or a completed application to proceed in forma pauperis on the proper form with

17 both an inmate account statement for the past six months and a properly executed financial

18 certificate.

19         IT IS THEREFORE ORDERED that this action is dismissed without prejudice to the

20 filing of a petition in a new action with either the $5.00 filing fee or a properly completed

21 application form to proceed in forma pauperis.

22         IT IS FURTHER ORDERED that a certificate of appealability is denied, as jurists of

23 reason would not find the dismissal of this improperly commenced action debatable or incorrect.
 1         IT IS FURTHER ORDERED that the Clerk shall send the petitioner two copies each of

 2 an application form to proceed in forma pauperis for incarcerated persons and a noncapital

 3 Section 2254 habeas petition form, one copy of the instructions for each form, and a copy of the

 4 papers that he submitted in this action.

 5         IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and close

 6 this case.

 7         Dated: June 3, 2019.

 8
                                                       __________________________________
 9                                                     ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
